      Case 3:20-cv-00822-MEM-DB Document 7 Filed 11/05/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 DENNIS A. FORBES,                      :

                 Petitioner             :    CIVIL ACTION NO. 3:20-0822

       v.                               :         (JUDGE MANNION)

 UNITED STATES OF                       :
 AMERICA
                                        :
                 Respondent
                                        :

                               MEMORANDUM

I.    BACKGROUND

      On May 20, 2020, Petitioner, an inmate at the Schuylkill Federal

Correctional Institution, Minersville, Pennsylvania, (“FCI-Schuylkill”) filed the

above captioned petition for writ of habeas corpus. (Doc. 1). The address

associated with this signature on the petition, indicated that Petitioner was

housed at the Big Sandy United States Penitentiary, Inez, Kentucky. Id.

      By Memorandum and Order dated October 16, 2020, this Court, finding

that jurisdiction lies with a prisoner’s custodian, see Rumsfeld v. Padilla, 542

U.S. 426 (2004), transferred the above captioned action to the United States

District Court for the Eastern District of Kentucky. (Docs. 4, 5).

      On November 2, 2020, Petitioner filed a motion for reconsideration of

this Court’s October 16, 2020 Memorandum and Order, stating that he is
      Case 3:20-cv-00822-MEM-DB Document 7 Filed 11/05/20 Page 2 of 3




actually housed at FCI-Schuylkill. (Doc. 6). For the reasons set forth below,

the Court will grant Petitioner’s motion for reconsideration.



II.   DISCUSSION

      “The purpose of a motion for reconsideration is to correct manifest

errors of law or fact or to present newly discovered evidence.” Harsco v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). “Accordingly, a judgment may be

altered or amended if the party seeking reconsideration shows at least one

of the following grounds: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court granted

the motion for summary judgment; or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice.” Howard Hess Dental Labs. Inc.

v. Dentsply Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max’s

Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999)); Chesapeake Appalachia, LLC v. Scott Petroleum, LLC, 73 F. Supp.

3d 488, 491 (M.D. Pa. 2014) (Generally, reconsideration motions should be

granted sparingly.); Cont’l Cas. Co. v. Diversified Indus., Inc., 884 F. Supp.

937, 943 (E.D. Pa. 1995). “The standard for granting a motion for

reconsideration is a stringent one . . . [A] mere disagreement with the court

does not translate into a clear error of law.” Chesapeake Appalachia, LLC,

73 F. Supp. 3d at 491 (quoting Mpala v. Smith, 2007 WL 136750, at *2 (M.D.
                                     -2-
         Case 3:20-cv-00822-MEM-DB Document 7 Filed 11/05/20 Page 3 of 3




Pa. Jan. 16, 2007), aff’d, 241 Fed. Appx. 3 (3d Cir. 2007)) (alteration in

original).

        Petitioner argues that this Court transferred the above captioned action

to the United States District Court for the Eastern District of Kentucky on the

mistaken fact that Petitioner was housed at Big Sandy United States

Penitentiary. The Court agrees. Petitioner has demonstrated that he is

housed at FCI-Schuylkill, which is located the Middle District of

Pennsylvania. Thus, this Court maintains jurisdiction over the instant petition.

See Barden v. Keohane, 921 F. 2d 476, 478-79 (3d Cir. 1990)(holding that

a §2241 petition must be presented to the district court in the United States

District where the petitioner is incarcerated). Accordingly, Petitioner’s motion

for reconsideration (Doc. 6) will be GRANTED. An appropriate order shall

issue.




                                                S/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge

DATE: November 5, 2020
20-0822-02




                                      -3-
